Simmons, C. J.
Congress not having legislated upon the subject of the offense of aiding articled seamen or apprentices to desert or leave a foreign vessel while in the waters of this State, the legislature of the State had the right and power to enact section 655 of the Penal Code, making it a misdemeanor for any person to aid or induce an articled seaman or apprentice to desert from or leave his vessel while in the waters of this State. The act in no way attempt to regulate or interfere with com*801merce, but is an aid thereto. Where the subject is local, and not national, in its nature and does not require a uniform system of regulation, then, in the absence of legislation on it by Congress, it may be
Argued July 18, —
Decided August 7, 1900.
Habeas corpus. Before Judge Falligant. Chatham superior court. April 7, 1900.
This was a proceeding to obtain the release of a prisoner sentenced under the Penal Code, § 655, for aiding an articled seaman to desert from a vessel while in the waters of this State; it being contended that this section is unconstitutional because the power to legislate upon the subject-matter of the section is exclusively in the Congress of the' United States. The vessel was a foreign ship, and.it was conceded that no law of the United States covers the case; but it was contended that, the United States having jurisdiction, and having legislated with reference to American ships and seamen, the silence of Congress upon the subject of foreign ships and seamen is an exclusion of State action. The court overruled this contention and refused the petition, and the petitioner excepted.
Robert J. Travis and J. L. Travis, for plaintiff,
cited: Desty’s Shipping and Admiralty, par. 2, and citations; par. 4, note 6; Prentice and Egan, Commerce Clause of Constitution, 58, 59; 12 Peters, 72; 92 U. S. 260, 272; 113 U. S. 210; 42 Cal. 579; 163 U. S. 303; Rev. Stat. U. S., Title LIII, and especially Chap. 7, stat. 4515, 4551, 4596-4600, 4601, 5455; U. S. v. Hundell, Fed. Cas. 15834, headnote 3; 16 Peters, 617-18; 5 Wheat 21-24; 93 U. S. 99; Golden v. Prince, Fed. Cas. 5509, headnote 9; 154 U. S. 212; T. U. P. Charlton, 311; Id. 142; 173 U. S. 298; 165 U. S. 628, 631; 58 Fed. Rep. 696; 16 Fed. Rep. 657; 14 Peters, 574; Penal Code, §§649, 655; Cooley, Const. Lim. (6th ed.) 211; 91 Ga. 694 (2).
regulated by the State. Judgment affirmed.

All the Justices concurring.